UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52372 BLACK TUSK MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada 20-3366333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7425 Arbutus Street Vancouver, British Columbia, Canada V6P 5T2 (Address of principal executive offices) (Zip Code) (778) 999-2575 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Number of common shares outstanding at April 14, 2011: 4,000,000 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 1 ITEM 1. Financial Statements. 1 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4.Controls and Procedures 26 PART II. OTHER INFORMATION 26 ITEM 1.Legal Proceedings 26 ITEM 1A.Risk Factors 26 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3.Defaults Upon Senior Securities 27 ITEM 4.(Removed and Reserved) 27 ITEM 5.Other Information 28 ITEM 6.Exhibits 29 SIGNATURES 30 PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements. Black Tusk Minerals Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US dollars) February 28, $ May 31, $ (unaudited) ASSETS Current Assets Cash Prepaid expenses – Total Current Assets Equipment – Total Assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Accrued liabilities Due to related parties (Note 3) Total Current Liabilities Convertible Notes and Interest (Note 5) Total Liabilities Contingencies (Note 1) Commitments (Note 11) Subsequent Event (Note 12) Stockholders’ Deficit Common Stock, 4,000,000 shares authorized, $0.001 par value 3,533,333 shares issued and outstanding (May 31, 2010 – 1,015,785) (Note 6) Additional Paid-in Capital Donated Capital (Note 3) Deficit Accumulated During the Exploration Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit See Accompanying Notes to Financial Statements 1 Black Tusk Minerals Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US dollars) (Unaudited) Accumulated From August 8, 2005 (Date of Inception) For the Three Months Ended For the Three Months Ended For the Nine Months Ended For the Nine Months Ended to February 28, February 28, February 28, February 28, February 28, $ Revenue – Expenses Amortization – – Donated rent (Note 3) Donated services (Note 3) General and administrative (Note 7) Impairment of mineral property costs – Mineral property costs (Note 4) – – Professional fees Total Operating Expenses Loss From Operations ) Other Expenses Interest on convertible notes (Note 5) Loss on conversion of accounts payable to convertible note (Note 5) ) – – – ) Total Other Expenses ) Net Loss ) Net Loss Per Share – Basic and Diluted ) Weighted Average Shares Outstanding See Accompanying Notes to Financial Statements 2 Black Tusk Minerals Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Expressed in US dollars) (Unaudited) Accumulated From August 8, 2005 (Date of Inception) to February 28, $ For the Nine Months Ended February 28, $ For the Nine Months Ended February 28, $ Operating Activities Net loss ) ) ) Adjustments to reconcile net loss to cash: Amortization – Impairment of mineral property – – Loss on conversion of accounts payable to convertible note – Donated services and rent Common stock issued for services – Accretion of convertible debt Gain on settlement of debt – Stock – based compensation – Changes in operating assets and liabilities: Prepaid expenses – ) Accounts payable and accrued liabilities Due to related parties Net Cash Used in Operating Activities ) ) ) Investing Activities Purchase of equipment ) ) – Mineral property acquisition costs ) – – Net Cash Used in Investing Activities ) ) – Financing Activities Bank indebtedness – – Proceeds from issuance of common stock Proceeds from loans Repayment of loans ) ) ) Share issuance costs ) – – Advance from related party – Repayment of advance to related party – – ) Net Cash Provided by Financing Activities Increase (Decrease) In Cash – Cash - Beginning of Period – – Cash - End of Period – Supplemental Disclosures Interest paid Income tax paid – – – Supplemental Cash Flow Information (Note 10) See Accompanying Notes to Financial Statements 3 Black Tusk Minerals Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements
